Citation Nr: 0018389	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for arthritis of the 
cervical spine with headaches.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

July 1998 and April 1999 RO adjudications of the issues on 
appeal were made based on an incomplete and very limited set 
of service medical records.  Since that time, a more complete 
set of service medical records has been obtained and 
associated with the claims file.  

As a waiver of RO consideration of this evidence has not been 
received, the case must be referred to the agency of original 
jurisdiction for review.  38 C.F.R. § 20.1304(c).
 
Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The case should be readjudicated by the 
RO, taking into account the newly 
received evidence.  If the benefits 
sought on appeal are denied, then the 
appellant and his representative should 
be provided a supplemental statement of 
the case that reflects RO consideration 
of all additional evidence, and the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action until otherwise notified.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


